Citation Nr: 0023282	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-07 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals of an injury of the right ankle with a fracture 
deformity of the talus and navicular, residual of a gunshot 
wound of the right foot, with traumatic arthritis and common 
peroneal nerve paralysis.  

2.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel
INTRODUCTION

The veteran had active service from September 1942 to March 
1945.

The current appeal arose from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines.  The RO denied 
entitlement to an evaluation in excess of 40 percent for 
residuals of an injury of the right ankle with a fracture 
deformity of the talus and navicular, residual of a gunshot 
wound of the right foot, with traumatic arthritis and common 
peroneal nerve paralysis.  The RO also denied entitlement to 
a TDIU.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  Service connection has been granted for residuals of an 
injury of the right ankle with a fracture deformity of the 
talus and navicular, residual of a gunshot wound of the right 
foot, with traumatic arthritis and common peroneal nerve 
paralysis, evaluated as 40 percent disabling.  

2.  The veteran is in receipt of the maximum schedular rating 
for loss of use of his right foot, and is also in receipt of 
special monthly compensation for such disability.

3.  The veteran has no formal education and has work 
experience limited to self-employment on a private farm.  

4.  The competent and probative evidence shows that the 
veteran's service-connected right foot disability is of 
sufficient severity as to prevent him from engaging in manual 
labor and that he is not able to maintain other substantially 
gainful employment consistent with his education and 
occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for residuals of an injury of the right ankle with a fracture 
deformity of the talus and navicular, residual of a gunshot 
wound of the right foot, with traumatic arthritis and common 
peroneal nerve paralysis, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b) (1), 4.68, 
4.71a, Diagnostic Code 5167 (1999).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 
1155, 5107;  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is currently in receipt of a 40 percent 
evaluation for residuals of an injury of the right ankle with 
a fracture deformity of the talus and navicular, residual of 
a gunshot wound of the right foot, with traumatic arthritis 
and common peroneal nerve paralysis.  Such rating is assigned 
under 38 C.F.R. § 4.124a, Diagnostic Code 8521 (1999), which 
provides for a maximum 40 percent evaluation based on nerve 
impairment.  

The veteran is also in receipt of special monthly 
compensation benefits based on loss of use of his right foot.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5167.  
38 C.F.R. § 4.63 (1999) provides that loss of use of a hand 
or a foot, for the purpose of special monthly compensation, 
will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below elbow or knee 
with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  

The Board recognizes the veteran's arguments relevant to 
entitlement to higher and/or separate ratings based on his 
manifested gunshot wound residuals.  He has identified 
disability due to arthritis, nerve impairment, muscle 
impairment and overall functional loss.  However, regulations 
provide that the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed.  See 
38 C.F.R. § 4.68.  In this case, the veteran is already in 
receipt of the schedular maximum for right foot disability as 
40 percent is the percentage assigned based on amputation of 
the foot.  Thus, no higher evaluation is warranted under the 
Schedule.

The Board recognizes that a TDIU may be assigned, where the 
schedular rating is less than total, when the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).

Entitlement to a TDIU must be based solely on the impact of 
the veteran's service-connected disability, on his ability to 
keep and maintain substantially gainful work.  38 U.S.C.A. § 
5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999).  In 
evaluating whether the veteran's service-connected disability 
precludes substantially gainful employment, the Board notes 
that the VA Adjudication Manual, M21-1, Paragraph 50.55(8) 
defines substantially gainful employment as that which is 
ordinarily followed by the non-disabled to earn a livelihood, 
with earnings common to the particular occupation in the 
community where the veteran resides.  This suggests a living 
wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332.  The 
ability to work sporadically or obtain marginal employment is 
not substantially gainful employment, Moore v. Derwinski, 
1 Vet. App. 356. 358 (1991).  The question in a TDIU claim is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether he is, in 
fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

Because the veteran's only service-connected disability is 
rated as 40 percent disabling, the schedular criteria for 
assignment of a TDIU are not met.  38 C.F.R. § 4.16(a).  
However, a claim for a TDIU "presupposes that the rating for 
the [service-connected] disability is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  It is thus the established 
policy of VA that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A finding of total 
disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (1999).  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
The provisions of 38 C.F.R. § 4.16(b) allow for 
extraschedular consideration of cases in which veterans who 
are unemployable due to service-connected disabilities do not 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).

In this case, the veteran has no formal education and reports 
that he is illiterate.  He has identified only self-
employment as a farmer.  A review of the record reflects 
medical opinions, dated as early as 1969, to the effect that 
the veteran is precluded from manual labor due to his 
service-connected right foot disability.  Since his initial 
injury he has continually complained of difficulty with 
ambulation due to complaints of pain and diagnosed arthritis 
and joint deformity.  The report of VA examination dated in 
January 1979 showed that he required assistance with 
ambulation.  Also, medical evidence dated in the 1980s 
documents additional disability due to nerve impairment.  The 
medical evidence is consistent in showing ongoing right foot 
disability residual to the veteran's in-service gunshot 
wound.

The September 1996 VA examination report shows the examiner 
indicated the veteran's service-connected right ankle was 
completely destroyed.  He opined that he was unable to 
ambulate and suffered severe functional loss.  The November 
1997 VA examiner opined that the veteran was unable to climb 
stairs and had difficulty getting out of a vehicle.  Right 
ankle symptoms included pain, swelling, motion limitation, 
atrophy of the muscles, joint deformity, weakness of foot 
flexion and dorsiflexion, and hypesthesia of the right foot 
and leg.  The Board emphasizes that the November 1997 
examiner specifically opined that due to the right ankle 
disability, the veteran was unable to engage in active manual 
labor, such as farming.  The examiner continued to opine that 
due to hypertension, a nonservice-connected disability, the 
veteran was not allowed to have moderate-to-severe physical 
exertion.  

The Board recognizes that the examiners of record, VA and 
private, to include the November 1997 examiner, have not 
opined that the veteran's service-connected right ankle 
disability renders him incapable of less than manual labor, 
such as sedentary employment.  However, the regulations 
clearly indicate that the veteran must be able to maintain 
gainful employment that is consistent with his education and 
work experience.  See 38 C.F.R. § 4.16.  The veteran in 
question has no formal education, is illiterate and has work 
experience only in farming.  Accordingly, the fact that his 
service-connected disability is so severe as to prevent him 
from engaging in manual labor in effect precludes him from 
maintaining substantially gainful employment consistent with 
his education and occupational experience, thereby warranting 
a grant of entitlement to a TDIU.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
residuals of an injury of the right ankle with a fracture 
deformity of the talus and navicular, residual of a gunshot 
wound to the right foot, with traumatic arthritis and common 
peroneal nerve paralysis, is denied.  

Entitlement to a TDIU is granted, subject to the laws and 
regulations governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

